DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
This application is a national stage entry from PCT/CN2018112167 filed 10/26/2018. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. A copy of PCT/CN2018112167 was filed on 09/16/2019.
Response to Arguments
3.	Applicant’s arguments, see pages 10-13, filed 10/26/2021, with respect to the rejection(s) of claim(s) 1-2, 4-5 and 7 under 35 U.S.C. 102 (a) (1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of application CN201610616781A, publication number CN10622738A published on December 14, 2016 (USPGPUB of this foreign application is US2018/0032193A1, please refer this publication for the citations below). 
During a telephone conversation with Shengfeng Shen on 09/02/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  The response filed 10/26/2021 does not indicate affirmation of the election. Group II, claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-10, 14-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Kim et al., (US2015/0287381A1, hereinafter as, Kim) in view of QU (CN10622738A) published on December 14, 2016 (USPGPUB of this foreign application is US2018/0032193A1, hereinafter as, QU, please refer this publication for the citations below). 

In regards to claim 1, Kim discloses a touch substrate (fig.1, touch sensor substrate) having a touch sensing area (fig.1, TA, para 0054, touch area), and a peripheral area for bonding circuit parts (the single bonding pad region as shown, fig.4), comprising: a first touch electrode layer comprising a plurality of first touch electrodes (para 0065, electrode layer 420, fig.3); a second touch electrode layer comprising a plurality of second touch electrodes (para 0065, touch electrode layer 410 comprising electrodes 411, fig.3); an insulating layer insulating the first touch electrode layer from the second touch electrode layer (fig.3, insulating layer 430); a plurality of first touch signal lines extending across at least a portion of the touch sensing area into the peripheral area (routing lines either 426 or 425 that extend across and connect the touch electrode in the touch area TA, fig.4, having first or second connection part such as 424, fig.9 as plurality of first touch signal lines ); and a plurality of vias extending through the insulating layer (para 0076, contact holes 43 in the insulating layer); wherein the plurality of first touch signal lines are respectively connected to the plurality of first touch electrodes respectively through the plurality of vias (the route lines/touch signal lines that are connected to electrode 422, fig.9, the electrode 422 is connected to connection lines 424 via the through hole 43. This whole structure, thus electrically connected, is considered as the first signal line. In the overall matrix, there are plurality of these signal lines. Therefore, it is interpreted that the route lines/signal lines connected to electrode 422 are connected to the touch electrode 422 via a through hole 43 using connection parts 424); and the plurality of first touch signal lines and the plurality of second touch electrodes are in a same layer (the route/touch signal lines comprising connection part 424 and the touch electrodes 411a are disposed on the same layer 300, fig.9).

Kim does not disclose a respective first touch signal line of the plurality of first touch signal lines being a unitary structure.
QU discloses a respective first touch signal line of the plurality of first touch signal lines being a unitary structure (fig.2, a sensing signal line among the sensing signal lines 22, para 0034 as a one-piece structure (unitary) that connects to the electrode(s) 12). 
  It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use QU’s teachings in order to construct a routing structure for electrodes connected to the routing lines as such it minimizes the peripheral area maximizes the touch area/display area as the routing lines are arranged through over the touch substrate and not through the peripheral area outside of the touch substrate. 

In regards to claim 2, Kim as modified by QU discloses the touch substrate of claim 1, wherein the plurality of vias are in the touch sensing area (contact holes 43, fig.9 are in touch area TA, Kim); and the plurality of first touch signal lines are respectively connected to the plurality of first touch electrodes respectively through the plurality of vias in the touch sensing area (the route lines/touch signal lines that are connected to electrode 422, fig.9, the electrode 422 is connected to connection lines 424 via the through hole 43. This whole structure, thus electrically connected, is considered as the first signal line. In the overall matrix, there are plurality of these signal lines. Therefore, it is interpreted that the route lines/signal lines connected to electrode 422 are connected to the touch electrode 422 via a through hole 43 using connection parts 424, Kim); and the respective first touch signal line continuously extends, in a same layer, from a respective via of the plurality of vias into the peripheral area (fig.4, QU, para 0014, para 0027, leads such as touch signal lines 21-22 are arranged in a same layer and extends from a through hole, as para 0006, 0008, 0035, the lead may be electrically connected with the touch sensing electrode blocks via a through hole). 
  
In regards to claim 3, Kim as modified by QU discloses the touch substrate of claim 1, further comprising a plurality of second touch signal lines respectively connected to the plurality of second touch electrodes (route lines/signal lines 415 connected to the electrodes 411/411a, the whole structure thus electrically connected, is considered as the second touch signal lines, figs.5, 9, Kim); wherein the plurality of second touch signal lines, the plurality of first touch signal lines, and the second touch electrode layer are in a same layer (fig.9, touch electrodes 411a and 424 and route lines connecting 411a are in the same layer 300, Kim). 

In regards to claim 4, Kim as modified by QU discloses the touch substrate of claim 3, wherein the plurality of first touch signal lines and the plurality of second touch signal lines are alternately arranged in at least a portion of the peripheral area (fig.4, lines 415 and 426/425 are alternately arranged as shown, Kim, signal lines 21-22 are at least at a portion of the peripheral area); at least one first touch signal line of the plurality of first touch signal lines is between two adjacent second touch signal lines of the plurality of second touch signal lines (fig.2, line 22 is between two adjacent second touch signal lines 21, Kim), and at least one second touch signal line of the plurality of second touch signal lines is between two adjacent first touch signal lines of the plurality of first touch signal lines (fig.2, line 21 is between two adjacent lines 22, Kim).

In regards to claim 5, Kim as modified by QU discloses the touch substrate of claim 1, wherein the plurality of first touch signal lines extend across the touch sensing area respectively by different lengths (fig.4, route lines extend by different lengths as shown by 415 and 426, Kim), at least one of the plurality of first touch signal lines crosses over multiple rows of first touch electrodes of the plurality of first touch electrodes (fig.2, line 22 crosses over multiple rows of touch electrodes 12, QU), and at least two of plurality of first touch signal lines cross over different numbers of rows of first touch electrodes (at least two lines 22 cross over different numbers of rows of the touch electrodes 12, fig.2, QU).    

In regards to claim 6, Kim as modified by QU discloses the touch substrate of claim 1, wherein the plurality of first touch electrodes are arranged successively along a first direction, each (fig.4, electrodes 422 are arranged sequentially in a first direction and extend in a second direction as shown. First and second direction being vertical and horizontal directions or vice versa, Kim); and the plurality of second touch electrodes are arranged successively along the second direction, each of the plurality of second touch electrodes extending substantially along the first direction (fig.4, electrodes 411/411a are arranged sequentially along the second direction and extend in the first direction. First and second direction being vertical and horizontal directions or vice versa, Kim).    
 
In regards to claim 7, Kim as modified by QU discloses the touch substrate of claim 6, wherein portions of the plurality of first touch signal lines in the touch sensing area are substantially parallel to the first direction (fig.2, lines 22, QU).   

In regards to claim 8, Kim as modified by QU discloses the touch substrate of claim 6, wherein the plurality of first touch signal lines are absent in a region corresponding to a boundary of the touch sensing area extending along the first direction (fig.6, 426/425 are absent on the left side boundary of the touch area TA in the vertical direction, Kim).   

In regards to claim 9, Kim as modified by QU discloses the touch substrate of claim 6, wherein each of the plurality of first touch electrodes comprises a plurality of first electrode blocks electrically connected substantially along the second direction (electrode units as shown in fig.6, of the electrodes 422, Kim); each of the plurality of first touch signal lines comprises a first touch signal line block (first signal line block as 425 or 426, fig.6, Kim); an orthographic projection of (fig. 9, connection part 424 of the signal line block, see interpretations at claim 1 citation as well as to what is considered a signal line, on the insulating layer 430 overlaps, Kim); and the first touch signal line block is connected to the one of the plurality of first electrode blocks of the respective one of the plurality of first touch electrodes through one or multiple ones of the plurality of vias extending through the insulating layer (blocks of route/signal lines connecting 422 and 425/426, fig.6, are connected to electrode blocks 422 through contact holes 43 using connection part 424, fig.9, Kim).      

In regards to claim 10, Kim as modified by QU discloses the touch substrate of claim 9, wherein the plurality of first touch electrodes are a plurality of first mesh electrodes; the plurality of second touch electrodes are a plurality of second mesh electrodes; and the first touch signal line block is a mesh electrode block (fig.4, electrodes 422 and 411a are mesh electrode pattern as well as the signal lines 426/425 are mesh electrode pattern, Kim).

In regards to claim 14, Kim as modified by QU discloses the touch substrate of claim 1, wherein the peripheral area is an area abutting only one side of the touch sensing area (a single bonding pad area is shown, fig.4, this is interpreted as the peripheral area, Kim).  
 
In regards to claim 15, Kim as modified by QU discloses a touch control display apparatus comprising the touch substrate of claim 1 (display device comprising the touch panel, para 0030, fig.1, Kim) and a touch control integrated circuit (touch controller 30 is an IC, fig.1, Kim). 

In regards to claim 16, Kim as modified by QU discloses the touch control display apparatus of claim 15, wherein the touch control display apparatus has a display area corresponding to the touch sensing area (fig.1, DA overlapping TA, para 0030, a display device, comprising a display panel; and a touch panel formed over the display panel, Kim), the touch control display apparatus configured to display image in the display area (display device displays image in the DA area, fig.1, Kim); and the plurality of first touch signal lines extend across at least a portion of the display area into the peripheral area (fig.4, fig.9, also as interpreted in claim 1, route/touch signal lines 425/426 extend across at least a portion of the display area DA by virtue of connection part into the peripheral area PA, Kim).  

In regards to claim 17, Kim as modified by QU discloses the touch control display apparatus of claim 16, wherein the plurality of vias are in the display area; and the plurality of first touch signal lines are respectively connected to the plurality of first touch electrodes respectively through the plurality of vias in the display area (since the touch panel is integrated with a display device, the contact holes 43 connecting route lines 425/426 and the second electrode 422 would be in the display area, Kim).

In regards to claim 18, Kim as modified by QU discloses the touch control display apparatus of claim 16, wherein the plurality of first touch signal lines extend across the display area respectively by different lengths (fig.4, fig.1, route lines 426/425 extend into the display area with different lengths, Kim).   

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view QU and further in view of Zeng et al., (US2017/0329455A1, hereinafter as, Zeng).
In regards to claim 11, Kim as modified by QU discloses the touch substrate of claim 1,  

Kim as modified by QU does not disclose further comprising a plurality of first dummy patterns and a plurality of second dummy patterns; wherein the plurality of first dummy patterns and the plurality of first touch electrodes are in a same layer; and the plurality of second dummy patterns and the plurality of second touch electrodes are in a same layer.  

ZENG discloses further comprising a plurality of first dummy patterns and a plurality of second dummy patterns (para 0022 and 0019, figs.5-6, dummy patterns 253 and dummy patterns 263); wherein the plurality of first dummy patterns and the plurality of first touch electrodes are in a same layer (fig.5, first dummy pattern 253 on first electrode layer 250); and the plurality of second dummy patterns and the plurality of second touch electrodes are in a same layer (fig.6, second dummy pattern 263 on the second electrode layer 260).

It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use ZENG’s teachings of dummy structures in Kim (as modified by QU) in order to reduce the moiré effect, para 0029, ZENG.

In regards to claim 12, Kim as modified by QU and  ZENG discloses the touch substrate of claim 11, wherein at least one of the plurality of first touch signal lines extends along a path having at least one of the plurality of second dummy patterns on a first side and at least one of the plurality of second dummy patterns on a second side (in the combination, since ZENG teaches the use of dummy lines on first and second electrode layer, at least one of the first touch signal lines would extend along a path having at least one second dummy patterns on a side and at least one second dummy pattern on another side by virtue of arrangement, see ZENG’s figs.5-6 and Kim’s fig.4). 
  
In regards to claim 13, Kim as modified by QU and ZENG discloses the touch substrate of claim 12, wherein the plurality of second touch electrodes are arranged successively along a (fig.3, electrodes 411 along a second direction, and stacked along a first direction, Kim); Preliminary Amendment dated September 16, 2019each of the plurality of second touch electrodes comprises a plurality of second electrode blocks electrically connected substantially along the first direction (fig.3, electrode blocks of 411 as shown); on the first side of the at least one of the plurality of first touch signal lines, multiple ones of the plurality of second dummy patterns and multiple ones of the plurality of second electrode blocks are alternately arranged (since ZENG teaches the use of dummy electrodes, figs.5-6, ZENG, this limitation is obvious in the combination with Kim, fig.4); and on the second side of the at least one of the plurality of first touch signal lines, multiple ones of the plurality of second dummy patterns and multiple ones of the plurality of second electrode blocks are alternately arranged (since ZENG teaches the use of dummy electrodes, figs.5-6, ZENG, this limitation is obvious in the combination with Kim, fig.4. The arrangement would also be alternate). 
   
10.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of QU and further in view of Zhang et al., (US2018/0348902A1, hereinafter as, Zhang).

In regards to claim 19, Kim as modified by QU discloses the touch control display apparatus of claim 15,

wherein the plurality of first touch electrodes are arranged successively along a first direction, each of the plurality of first touch electrodes extending substantially along a second direction; the plurality of second touch electrodes are arranged successively along the second (fig.4, first and second touch electrodes as arranged, vertical and horizontal direction as first and second direction, Kim);    
Kim as modified by QU does not disclose further comprising a black matrix in a region corresponding to the peripheral area of the touch substrate; and the black matrix is absent in a region corresponding to at least a portion of a boundary of the touch sensing area extending along the first direction.    
 
Zhang discloses further comprising a black matrix in a region corresponding to the peripheral area of the touch substrate; and the black matrix is absent in a region corresponding to at least a portion of a boundary of the touch sensing area extending along the first direction (fig.1A, claim 10, peripheral area is the area abutting only one side of the display area and a black matrix in the peripheral area).   
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use Zhang’s teachings in order to use a black matrix to cover the route lines on the bonding portion so that they are not visible to user’s eyes and as such having only one bonding area reduces the use of peripheral area. 

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/DEEPROSE SUBEDI/            Primary Examiner, Art Unit 2627